DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/13/2021. Claims 1-3, 5, 7-10, 16 and 18 are amended. Claims 4, 11-12 and 17 are cancelled. Claims 1-3, 5-10, 13-16 and 18-20 are currently pending.
The rejection of claims 2-3 and 10-15 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2021, with respect to the rejection(s) of claim(s) 1, 4-6 and 9-13 under 35 U.S.C. 102(a)(1) as being anticipated by Acosta; claims 2-3, 8 and 14-18 under 35 U.S.C. 103 as being unpatentable over Acosta in view of Kusleika; claim 7 under 35 U.S.C. 103 as being unpatentable over Acosta; and claims 19-20 under 35 U.S.C. 103 as being unpatentable over Acosta in view of Berra, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 06/09/2021.

The application has been amended as follows:
In the claims:
Regarding claim 1, line 8, the phrase “a distal enlargement positioned at a distal portion of the inner tube” has been amended to recite – a distal enlargement positioned at a distalmost end of the inner tube – .
Regarding claim 9, the claim is cancelled.
Regarding claim 13, in the preamble, the phrase “The vascular prosthesis delivery device of claim 11” has been amended to recite – The vascular prosthesis delivery device of claim 10 – . In other words, the dependency of the claim has been amended to be dependent on claim 10.
Regarding claim 16, line 9, the phrase “a stop member positioned at a distal region of the inner tube” has been amended to recite – a stop member positioned at a distalmost end of the inner tube – .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed.
	The closest prior art of record, US 2013/0131775 A1 to Hadley, discloses a prosthesis delivery device including an inner tube accommodating a guidewire, a pusher element, a tip member movable over the inner tube, and a distal enlargement, wherein the tip member passes over the distal enlargement, and further teaches a smaller diameter section and a larger diameter section, but fails to disclose the distal enlargement positioned at a distalmost end of the inner tube, and it would not be obvious to one of ordinary skill to modify the device of Hadley as claimed, since the distal enlargement functions to engage a distal portion of the prosthesis and would destroy the functionality of the structure if positioned on a distalmost end of the inner tube of the device. Further, Hadley fails to disclose a smaller inner diameter section configured to limit further distal movement of the tip member, 
	US 8926693 to Duffy discloses a prosthesis delivery device including an inner tube, a tip member movable over the inner tube, and a distal enlargement, wherein the tip member passes over the distal enlargement, but fails to disclose a pusher element accommodating a proximal portion of the prosthesis, and it would not be obvious to one of ordinary skill to modify the device of Duffy as claimed, since Duffy discloses a knob assembly utilized to deploy the prosthesis, which is contained in a valve sleeve/retainer structure.
	Regarding base claim 1, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a vascular prosthesis delivery device comprising: an inner tube; a prosthesis; a pusher element movable over the inner tube, the pusher element accommodating a proximal portion of the prosthesis; a tip member movable over the inner tube and having an interior passage, the tip member accommodating a distal portion of the prosthesis; and a distal enlargement positioned at a distalmost end of the inner tube; wherein the passage of the tip member is configured to at least partially distally pass over the distal enlargement and to limit further distal movement of the tip member during prosthesis delivery.
	Regarding base claim 10, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a vascular prosthesis delivery device comprising: an inner tube; a prosthesis; a pusher element movable over the inner tube, the pusher element accommodating a proximal portion of the prosthesis; and a distal enlargement located near a distal end of the inner tube; wherein the tip member has a passage having a smaller inner diameter section and a larger inner diameter section, such that the larger inner diameter section is configured to distally move over the distal enlargement and the smaller inner diameter section is configured to limit further distal movement of the tip member during prosthesis delivery.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/BRIGID K BYRD/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771